DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
II.	The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 contains subject matter allowable over the prior art because Ramin, Snider, and Wojtunik do not teach a signal distribution network comprising a common physical communication medium shared by the plurality of antennas and a radio frequency mesh network between the plurality of antennas and the central processor; and a user interface configured to receive the sensor data and/or digital map view from the common physical communication medium or the radio frequency mesh network.
Claims 2-4 contain subject matter allowable over the prior based on their dependence on independent claim 1.
Claims 6-7 are objected to as being dependent upon a base claim rejected by the prior art, but may be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 contains subject matter allowable over the prior art because Ramin, Snider, and Wojtunik do not teach wherein the signal distribution network comprises a common physical communication medium shared by the plurality of antennas and a radio frequency mesh network between the plurality of antennas and the central processor.
Claim 7 contains subject matter allowable over the prior art based on its dependence on claim 6.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
III.	Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,019,593 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the 11,019,593 patent teach similar limitations on a system for communicating and sensing for distributed antennas associated with a building.
For example:
Regarding claim 1 the 11,019,593 patent teaches a system for communicating and sensing for distributed antennas associated with a building, the system comprising: a plurality of antennas distributed geographically within the building, each of the plurality of antennas having one or more sensors, each of the one or more sensors being configured to sense an environmental condition associated with the building and generate sensor data, each of the plurality of antennas further having a local sensor processor configured to process the sensor data and a communication module to transmit the sensor data (see the 11,019,593 patent, claim 1, col. 5, lines 32-43);      a signal distribution network comprising a common physical communication medium shared by the plurality of antennas and a radio frequency mesh network between the plurality of antennas and the central sensor processor, the signal distribution network being configured to communicate the sensor data associated with each of the plurality of antennas and its associated one or more sensors from the communication module (see the 11,019,593 patent, claim 1, col. 5, lines 51-55 and col. 6, lines 1-4); a central sensor processor configured to receive the sensor data from the local sensor processor or the communication module of each of the plurality of antennas, and generate a digital map view of a portion of the building based on a location in the building of each of the plurality of antennas, the digital map view including a digital representation of the sensor data (see the 11,019,593 patent, claim 1, col. 5, lines 44-50) and a user interface configured to receive the sensor data and/or digital map view from the common physical communication medium or the radio frequency mesh network and display the digital map view of the portion of the building, the user interface being configurable to display selected sensor data in the portion of the building based on user selection (see the 11,019,593 patent, claim 1, col. 6, lines 5-10).
Claim 2 is rejected for double patenting as well by claim 2 of the 11,019,593 patent.
Claim 3 is rejected for double patenting as well by claim 3 of the 11,019,593 patent.
Claim 4 is rejected for double patenting as well by claim 3 of the 11,019,593 patent.
Claim 5 is rejected for double patenting as well by claim 4 of the 11,019,593 patent.
Claim 6 is rejected for double patenting as well by claim 1 (see the 11,019,593 patent, claim 1, col. 5, lines 51-55) of the 11,019,593 patent.
Claim 7 is rejected for double patenting as well by claim 1 (see the 11,019,593 patent, claim 1, col. 6, lines 5-10) of the 11,019,593 patent.
Claim 8 is rejected for double patenting as well by claim 2 of the 11,019,593 patent.
Claim 9 is rejected for double patenting as well by claim 3 of the 11,019,593 patent.
Claim 10 is rejected for double patenting as well by claim 3 of the 11,019,593 patent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
IV.	Claims 5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ramin et al. (US 2010/0280796 A1) in view of Snider et al. (US 2013/0151979 A1) and Wojtunik (US 2019/0149664 A1).
Regarding claim 5 Ramin teaches a method for communicating and sensor data sensed by a plurality of sensors (e.g. nodes) associated with a building (see paragraphs [0023] - [0024], deploying wireless sensor devices for collecting information at different locations in the data center or facility reads on system for communicating and sensing for sensors associated with a building), the method comprising: sensing, by one or more sensors distributed geographically within the building (see paragraphs [0023] - [0024], deploying wireless sensor devices for collecting information at different locations in the data center or facility reads on sensing, by one or more sensors distributed geographically within the building), one or more environmental condition associated with the building; and generating, by at least one of the plurality of sensors, sensor data (see abstract and paragraphs [0023] -[0024], the sensors are deployed in a facility and collect environmental information regarding diverse parameters (see paragraph [0028]) and this reads on one or more environmental condition associated with the building; and generating, by at least one of the plurality of sensors, sensor data); receiving, by a sensor processor (202, paragraphs [0034] – [0035] and Fig. 2) associated with each of the plurality of antennas, the sensor data from a signal distribution network (see paragraphs [0040] & [0046], The network of sensors (e.g, nodes 200) can be intelligent with capabilities of receiving and analyzing information and this reads on a sensor processor configured to receive the sensor data); and generating, by the sensor processor, a digital map (color-coded map) view of a portion of the building based on a location in the building of each of the plurality of sensors, the map view including a digital representation of the sensor data (see paragraphs [0024] & [0046], A color coded map (see paragraphs [0050] & [0054]) for visualization or view is created using sensor location information along with the sensor environmental data and this reads on generate a digital map view of a portion of the building based on a location in the building of each of the plurality of sensors, the map view including a digital representation of the sensor data. The network of sensors (e.g, nodes 200) can be intelligent with capabilities of receiving and analyzing information and this reads on a sensor processor configured to receive the sensor data and generate a digital map); and transmitting, by a communication module (208, paragraphs [0034] – [0035] and fig. 2) of each of the plurality of sensors (e.g. nodes), the sensor data to a signal distribution network (see 112 (b) rejection above) (see paragraphs [0040] & [0046], Sensors can communicate sensor data messages with each other as well as with a gateway device using a unique identifier (see paragraph [0030]).  The sensor data produces a color-coded map in a visualization or view which indicates that the sensor data and map view are communicated.  This reads on a signal distribution network configured to communicate the sensor data and map view associated with each of the plurality of sensors.  The network of sensors (e.g, nodes) can be intelligent with capabilities of receiving and analyzing information and this reads on a sensor processor configured to receive the sensor data (see paragraphs [0030] – [0040]).
Ramin does not specifically teach displaying, in a user interface, the digital map view of the portion of the building, the user interface being configurable to display selected sensor data in the portion of the building based on user selection.
Snider teaches displaying, in a user interface, the digital map view of the portion of the building (see paragraph [0048], user selectable icons allow the user to select a sensor type or sensor at a particular position and this reads on a user interface configured to display the digital map view of the portion of the building), the user interface being configurable to display selected sensor data in the portion of the building based on user selection (see paragraph [0048], The user interface can include a map with user selectable icons that can be selected by the user allowing the user to select a sensor at a particular position “this enables a user seeking to locate a specific sensor to make easily access the data from a selected sensor and understand its location”. This reads on a user interface configured to display the digital map view of the portion of the building, the user interface being configurable to display selected sensor data in the portion of the building based on user selection).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make Ramin adapt to include a user interface configured to display the digital map view of the portion of the building, the user interface being configurable to display selected sensor data in the portion of the building based on user selection because this would allow for improved monitoring and control of a facility or facilities by an authorized user (see Snider, paragraphs [0005]; [0031]; [0048]).
Still, the Ramin and Snider combination does not specifically teach a plurality of antennas having one or more sensors, the plurality of antennas distributed geographically within the building, each of the plurality of antennas further having a communication module to transmit the sensor data; and communicate the sensor associated with each of the plurality of antennas from the communication module; and generate the digital map building based on locations of the plurality of antennas.
Wojtunik teaches a plurality of antennas (140, Fig, 2) having one or more sensors (210, Fig, 2) (see paragraphs [0021] & [0022] and Fig, 2, the plurality of antennas 140 coupled to the remote sensors (see Fig. 3} reads on plurality of antennas having one or more sensors); the plurality of antennas distributed geographically within the building (see paragraph [0006] & [0022], the distributed antenna system (DAS) in a building reads on plurality of antennas distributed geographically within the building), each of the plurality of antennas further having a communication module to transmit data (see paragraph [0021], the plurality of antennas transmitting data using a wireless transmission channel reads on each of the plurality of antennas further having a communication module to transmit data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the system of sensors in the Ramin and Snider combination adapt to include a plurality of antennas having one or more sensors, the plurality of antennas distributed geographically within the building, each of the plurality of antennas further having a communication module to transmit the sensor data as taught in Wojtunik because it would allow for an improved communication and sensing infrastructure capable of controlling functions and communicating information collected about conditions within a building more efficiently (see Wojtunik, paragraph [0006] & [0022]}.
It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the system of sensors in the Ramin and Snider combination adapt to include communicating the sensor associated with each of the plurality of antennas; and generating the digital map building based on locations of the plurality of antennas because: the sensors coupled to the antennas of the DAS in Wojtunik can transmit unique sensor identification information in the same way as the sensors in Ramin and the sensors coupled to the antennas of the DAS in Wojtunik can generate the map data in the same way as the sensors in Ramin.
Regarding claim 8 Ramin, Snider, and Wojtunik teach wherein the sensor processor is connected with all of the plurality of antennas via the signal distribution network (see Ramin, paragraphs [0029] & [0031]; Fig. 1 and Wojtunik paragraph [0022] and Fig. 2, the sensor processor in Wojtunik is connected with all of the plurality of sensors via the signal distribution network (see Wojtunik, paragraphs [0029] & [0031] and Fig. 1) and the plurality of sensors is coupled with a plurality of antennas in Wojtunik via a signal distribution network (see Wojtunik paragraph [0022] and Fig. 2)).  The combination teaches the claimed limitation.
Regarding claim 9 Ramin, Snider, and Wojtunik teach wherein the environmental condition includes one or more of carbon monoxide concertation, temperature, air quality, ground and/or building movement (see Ramin, paragraphs [0024] & [0028] and Wojtunik, paragraph [0022]).
Regarding claim 10 Ramin, Snider, and Wojtunik teach wherein the environmental condition includes one or more of ground movement and building movement (see Wojtunik, paragraph [0022], building motion reads on one or more of ground movement and building movement).
Conclusion
V.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilaskshmi Kumar can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON J MILLER/Primary Examiner, Art Unit 2647                                                                                                                                                                                                        
October 19, 2022